DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 26 and 57 recite “said mixing” which lacks antecedent basis.  Claims 27-31 and 58-62 are subsumed under the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 14, 17-27, 29, 32-40, 45, 48-58, 60 are rejected under 35 U.S.C. 102(a)(2) as being Huang by US Patent 11,316,157.
Regarding claims 1-9, 14, 17-27, 29, 32-40, 45, 48-58, 60, Huang teaches a method of producing cathode materials for lithium ion batteries including LixNi1-y-zMnyCozO2 (NMC) (where x is in the range from 0.80 to 1.3, y is in the range from 0.01 to 0.5 and z is in the range from 0.01 to 0.5), LixMn2O4 (LM) and LixNi1-yMnyO2 (LMN) (where x is in the range from 0.8 to 1.3 and y is in the range from 0 to 0.8) (Abstract).  Huang further teaches reacting pure metals with a carboxylic acid such as citric acid to form nickel, manganese and cobalt carboxylates and calcining to form an oxide for a cathode of a lithium ion battery (Col. 2, Lines 35-50).  Huang further teaches other carboxylic acids include oxalic acid (Col. 5, Line 61).  Huang further teaches LixMn2O4 (LM) has a spinel structure (Col. 1, Lines 42, 67).  Huang further teaches LiNi0.6Mn0.2Co0.2O2 (Example 4).  Huang further teaches mixing manganese with citric acid and solvent to form the metal carbox, forming a slurry and then drying and then calcining in air (Examples 1-4).  
Huang teaches the limitations of the instant claims; hence, Huang anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Huang by US Patent 11,316,157 as applied to claims 1-9, 14, 17-27, 29, 32-40, 45, 48-58, 60 above.
Regarding claims 28, 57, Huang discloses the invention substantially as claimed.  Huang teaches the features above.  Huang further teaches controlling the reaction conditions are crucial in determining the crystalline phases, product compounds and electrochemical performance (Col. 6, Lines 62-67).  However, Huang fails to specifically disclose 40-60% of the metal carbox in the slurry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of metal carbox in the slurry to 40-60% in Huang as Huang teaches a reaction with similar components and ratio of the components in Example 1 of the instant specification as Example 1 in Huang, hence, similar results of the amount of metal carbox are expected.  Furthermore, Huang teaches controlling the reaction conditions affect the crystalline phases and electrochemical performance, hence, it would only be obvious to the ordinary artisan to optimize the amount.

Claims 10-18, 23-24, 30-31, 41-49, 54-55, 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Huang by US Patent 11,316,157 as applied to claims 1-9, 14, 17-27, 29, 32-40, 45, 48-58, 60 above and in further view of Wong et al (US Patent Application 2019/0372120 (already of record)).
Regarding claims 10-18, 23-24, 30-31, 41-44, 46-49, 54-55, 61-62, Huang discloses the invention substantially as claimed.  Huang teaches the features above.  However, Huang fails to specifically disclose LiNi0.5Mn1.5O4, a dopant, removing the solvent by drying in a spray dryer, freeze dryer or tray dryer.
In the same field of endeavor, Wong et al teaches a method of forming lithium ion cathode active materials (Abstract).  Wong et al further teaches LiNixMnyCozEwO4, wherein E is an optional dopant, x+y+z+w=2, w≤0.2 and LiNiaMnbXcGdO2 where G is an optional dopant a+b+c+d=1, d≤0.1 (Paragraphs 67-68).  Wong et al further teaches Mn/Ni ratio no more than 3, preferably at least 2.33 or 2.6 (Paragraph 69).  Wong et al further teaches dopants can be added to enhance the properties of the oxide such as an electronic conductivity and stability such as Al and Gd (Paragraph 72).
With regard to the LiNi0.5Mn1.5O4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided LiNi0.5Mn1.5O4 in Huang in view of Wong et al in order to provide an oxide material for forming a lithium ion battery.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
With regard to the oxide comprising a dopant, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have provided an oxide comprising a dopant in order to enhance the properties of the oxide such as electronic conductivity and stability.
With regard to removing the solvent in a spray dryer, freeze dryer or tray dryer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided removing the solvent in a spray, freeze or tray dryer in Huang in view of Wong et al in order to dry the material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 20, 2022